Citation Nr: 1234161	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-23 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to an initial compensable rating for a right lower leg scar.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).    

The Board notes that in July 2009, the Veteran also perfected an appeal for the issue of entitlement to service connection for cluster headaches.  However, in a March 2012 statement, the Veteran indicated that he wished to discontinue his appeal for the issue of service connection for cluster headaches.  Therefore, the issue of entitlement to service connection for cluster headaches is not before the Board at this time.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In a March 2012 statement, the Veteran appears to be claiming to be unemployable due to multiple disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

For reasons explained below, the issues of service connection for a left knee disability and initial compensable ratings for bilateral hearing loss and a right lower leg scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a left hand disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and lay statements.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis of the hand becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he cut his left arm in January 1987 during service.  Service treatment records reflect that in February 1987, the Veteran had sutures removed from his left lateral forearm that had been placed there on January 30.  The wound was found to have healed without any exudate, swelling, or other symptoms of infection.  In a November 1988 service treatment report, the Veteran received treatment for a burn to the left hand that occurred after he picked up a hot welding tool.  The location of the burn was noted to be the anterior web area of the left hand between the thumb and forefinger.  

Post-service VA and private medical records are negative for any complaints, treatment, or diagnoses of a left hand disability.  The active problem lists noted in the VA treatment records dating from January 2007 through March 2007 do not mention any type of hand disability.    

The Veteran submitted lay statements from a friend and former employer in support of his claim.  In a May 2008 statement, the Veteran's friend reported that she had known the Veteran for most of her life.  She stated that he had been in perfect health prior to his period of service and that his health had started to deteriorate after service.  She indicated that the Veteran had lost the strength in his left hand since joining service.  In a statement received by VA in July 2008, the Veteran's former employer reported that he had known the Veteran for many years.  He stated that the Veteran had worked for him at Boeing in San Antonio.  He indicated that the Veteran had been taking a lot of medication for his hand.  He also reported that there had been many occasions where the Veteran had not been able to do specific work because of the pain in his left wrist and left hand.  

The Board acknowledges that the Veteran was treated for removal of sutures to the left forearm in a February 1987 service treatment record and for a left hand burn in a November 1988 service treatment record.  However, such is not indicative of the current presence of a left hand disability.  Since his current claim was filed in May 2008, the medical evidence has not shown any complaints or findings of a current left hand disability.  

Additionally, while the Veteran and his friends are competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran and his friends, are not competent to opine on matters requiring medical expertise, such as the diagnosis of left hand disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of hand complaints are due to arthritis, ligament damage, muscular damage, bone impairment, etc.  The Veteran and his friends have not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a hand disability.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of a left hand disability, is of greater probative value than the lay contentions of the Veteran and his friends.  Moreover, while the Veteran has complained of left hand pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, while there is current medical evidence of record dating from 2006 through 2010, none of this evidence reflects findings of a left hand disability.  Accordingly, in the absence of objective evidence of a current disability during the period of the claim, service connection for a left hand disability is not warranted on any basis and must be denied.  

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, there is no competent evidence of a current left hand disability.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a left hand disability is denied.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a left knee disability and initial compensable ratings for bilateral hearing loss and a right lower leg scar.  In addition, because the Veteran has raised a secondary service connection theory of entitlement for his left knee condition in a March 2012 statement, additional development is necessary for that claim as well. 

The Veteran contends that he has continuously experienced left knee pain since January 1987 in service.  Alternatively, he alleges that his left knee disability is secondary to his service-connected right ankle disability because his right ankle disability caused his left knee disability.  

Service treatment records are negative for any complaints, diagnoses, or treatment for a left knee disability.  Post-service VA and private medical records show that the Veteran received intermittent treatment for left knee pain and osteoarthritis.  An August 2006 MRI of the left knee revealed large joint effusion.  

The Veteran also submitted lay statements from his friend and former employer in support of his claim.  In a May 2008 statement, the Veteran's friend reported that she had known the Veteran for most of her life.  She stated that he had been in perfect health prior to his period of service and that his health had started to deteriorate after service.  She indicated that the Veteran's left knee would swell and impair his ability to walk.  In a statement received by VA in July 2008, the Veteran's former employer reported that he had known the Veteran for many years.  He stated that the Veteran had worked for him at Boeing in San Antonio.  He indicated that he could hear the Veteran's knees popping when he walked or bent over.  He also reported that the Veteran had called in sick from work many times because the knee pain had prevented him from walking or standing.  
      
With respect to the Veteran's claim that his left knee disability is related to his service-connected right ankle disability, although the Veteran reported in a March 2012 statement that his left knee disability was due to his right ankle disability, the Board notes that there appears to be no medical evidence in the file supporting this theory of entitlement.  However, the Veteran has not been provided with VCAA notice on how to substantiate his claim for service connection for left knee disability on a secondary basis, nor provided an opportunity to submit medical evidence which supports that assertion.  VCAA notice should be provided on remand.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Pursuant to 38 C.F.R. § 3.310, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2011). 

Given the evidence outlined above, the Veteran should now be afforded a VA joints examination with medical opinions concerning whether the Veteran's left knee disability arose during service or is otherwise related to any incident of service, or whether his left knee disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claims for increased initial ratings, the Veteran was last afforded VA examinations for his bilateral hearing loss and right lower leg scar in September 2008, about 4 years ago.  The Veteran alleged in his substantive appeal in 2009 that his disabilities had worsened.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

Because there may have been changes in the Veteran's audiological condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, with respect to his right lower leg scar, the Veteran has alleged that his injury involved muscle and that his leg is weak.  The Board notes that the service treatment records reveal that the Veteran received a laceration on his right lower leg while working with a metal grinding machine.  The findings at that time revealed a 17 cm long cut on the distal right lower leg reaching down to the fibula with moderate bleeding.  X-ray revealed no bone injury.  He was treated with excision of the wound edge, suturing of the fascia and musculature, and suturing of the skin.  In light of the Veteran's contentions and the nature of the injury, the Board finds that a muscle examination should be conducted to determine whether there is any residual muscle impairment related to the laceration. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing the information and evidence necessary to substantiate his claim for service connection for a left knee disability on a secondary basis. 

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee disability, bilateral hearing loss, and right lower leg scar.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since March 2007 from the VA Medical Center in San Antonio, Texas.

3.  Schedule the Veteran for a VA joints examination to obtain a medical opinion as to whether his current left knee disability is possibly related to his period of service or to his service-connected right ankle disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) a current left knee disability arose during service or is otherwise related to any incident of service.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left knee disability was caused by or related to the service-connected right ankle disability.  If not caused by or related to the Veteran's right ankle disability, the examiner should provide an opinion as to whether the Veteran's left knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the right ankle disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline level of disability.  The examiner should explain the medical basis for the conclusions reached. 

4.  Schedule the Veteran for a VA audiological examination to address the severity of his service-connected bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  

5.  Schedule the Veteran for a VA muscle examination to address the severity of his service-connected right lower leg laceration scar and to determine whether there is any underlying muscle impairment.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination, to include the May 1987 service treatment records which describe the laceration injury.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should describe any muscle impairment and symptomatology (if any) related to the right lower leg laceration (as distinct from the Veteran's right ankle arthritis).  The examiner should also indicate whether the scar is painful and whether it is unstable.  The examiner should also measure the area of the scar and determine whether the scar is deep or superficial.  A rationale for any opinions given should be provided.

6.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


